Exhibit 10.11

Execution Version

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 9th day of August, 2018, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and DEERFIELD ELGX REVOLVER, LLC, a Delaware limited
liability company, in its capacity as agent for each member of the Lender Group
(in such capacity, together with its successors and assigns in such capacity,
“Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of August 9, 2018
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among ENDOLOGIX, INC., a Delaware corporation
(“Endologix”), each of its direct and indirect Subsidiaries set forth on the
signature pages thereto and any additional borrower that may thereafter be added
to the Credit Agreement (individually as a “Borrower”, and collectively with any
entities that become party thereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”), the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Agent, the Lender Group has agreed to make certain financial accommodations
available to the Borrowers from time to time pursuant to the terms and
conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to the Borrowers as provided for in the Credit Agreement and the
other Loan Documents, but only upon the condition, among others, that Grantors
shall have executed and delivered to Agent, for the benefit of the Lender Group,
that certain Guaranty and Security Agreement, dated as of August 9, 2018
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of the Lender Group, this
Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Trademark Security
Agreement shall be subject to the rules of construction set forth in
Section 1.04 of the Credit Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
member of the Lender Group, to secure the Secured Obligations, a continuing
security interest



--------------------------------------------------------------------------------

(referred to in this Trademark Security Agreement as the “Security Interest”) in
all of such Grantor’s right, title and interest in and to the following, whether
now owned or hereafter acquired or arising (collectively, the “Trademark
Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. PROTECTION OF TRADEMARK SECURITY INTEREST BY GRANTORS. Each Grantor shall, at
its sole cost, reasonable expense and risk, in connection with the operation of
its business, comply with the requirements set forth in Section 6 of the
Guaranty and Security Agreement in respect of the Trademark Collateral.

5. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

(a) Schedule I hereto is a true, correct and complete list of all Trademarks and
Trademark Intellectual Property Licenses in which each Grantor purports to have
an ownership or license interest.

(b) Such Grantor has the legal right and authority to enter into this Trademark
Security Agreement and perform its terms.

(c) If such Grantor amends its name, such Grantor shall provide copies of such
amendment documentation to Agent and shall, if necessary, re-register such
Grantor’s Trademarks and Trademark Intellectual Property Licenses with the
appropriate Governmental Authority and shall execute and deliver such agreements
or documentation as Agent shall reasonably request in writing to maintain a
perfected first priority security interest in the Trademark Collateral subject
to Permitted Liens.

 

2



--------------------------------------------------------------------------------

6. SECURITY AGREEMENT. The Security Interest in the Collateral granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group, pursuant to the
Guaranty and Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Trademark Security Agreement and the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
control.

7. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Each Grantor shall notify Agent of applications
filed for the registration of any Trademarks with the United States Trademark
Office in accordance with Section 5.7(g) of the Guaranty and Security Agreement.
Without limiting Grantors’ obligations under this Section, Grantors hereby
authorize Agent unilaterally to modify this Trademark Security Agreement by
amending Schedule I to include any such new trademark rights of each Grantor.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

8. NO VIOLATION OF LOAN DOCUMENTS. The representations, warranties or covenants
contained herein are supplemental to those representations, warranties and
covenants contained in the other Loan Documents, and shall not be deemed to
modify any such representation, warranty or covenant contained in any other Loan
Document.

9. GRANTOR’S RIGHTS TO ENFORCE TRADEMARKS. Prior to Agent’s giving of notice to
Grantor following the occurrence and during the continuance of an Event of
Default, such Grantor shall have the exclusive right to sue for past, present
and future infringement of the Trademark Collateral, including the right to seek
injunctions and/or money damages, in an effort by such Grantor to protect the
Trademark Collateral against encroachment by third parties, provided, however,
that:

(a) Any money damages awarded or received by such Grantor on account of such
suit (or the threat of such suit) shall constitute Trademark Collateral.

(b) Any damages recovered in any action pursuant to this Section, net of costs
and attorneys’ fees reasonably incurred, shall be applied in accordance with the
Credit Agreement and the Guaranty and Security Agreement.

(c) Following the occurrence and during the continuance of any Event of Default,
Agent, by notice to any Grantor may terminate or limit such Grantor’s rights
under this Section 9.

10. RIGHTS UPON DEFAULT. Upon the occurrence and during the continuance of any
Event of Default, Agent may exercise all rights and remedies as provided for in
the Guaranty and Security Agreement.

 

3



--------------------------------------------------------------------------------

11. NO LIMITATION; LOAN DOCUMENTS. This Trademark Security Agreement has been
executed and delivered by each Grantor for the purpose of recording the security
interest granted to Agent with respect to the Trademark Collateral with the
United States Trademark Office. The security interest granted hereby has been
granted as a supplement to, and not in limitation of, the security interest
granted to Agent, for the benefit of the Lender Group, under the Guaranty and
Security Agreement and the other Loan Documents. The other Loan Documents (and
all rights and remedies of Grantor, Agent, and Lenders thereunder) shall remain
in full force and effect in accordance with their terms.

12. TERMINATION; RELEASE OF TRADEMARK COLLATERAL. This Trademark Security
Agreement and all obligations of each Grantor and Agent hereunder shall
terminate on the date upon which the Obligations have been Paid in Full. Upon
termination of this Trademark Security Agreement, Agent shall, at the reasonable
expense of the Grantor, take such actions required by the Credit Agreement or
the Guaranty and Security Agreement or as otherwise reasonably requested by
Grantor to release its security interest in the Trademark Collateral.

13. BINDING EFFECT; BENEFITS. This Trademark Security Agreement shall be binding
upon each Grantor and its successors and assigns, and shall inure to the benefit
of Agent, Lenders and their respective successors and assigns.

14. COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

15. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
PROVISION. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTIONS 8.11 AND 8.12 OF THE GUARANTY AND SECURITY AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:     ENDOLOGIX, INC.     By:  

/s/ Vaseem Mahboob

    Name: Vaseem Mahboob     Title: Chief Financial Officer     TRIVASCULAR,
INC.     By:  

/s/ Vaseem Mahboob

    Name: Vaseem Mahboob     Title: Chief Financial Officer and Secretary

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

   ACCEPTED AND ACKNOWLEDGED BY: AGENT:    DEERFIELD ELGX REVOLVER, LLC    by:
Deerfield Management Company, L.P. (Series C), Manager    By: Flynn Management
LLC, General Partner    By: /s/ David J. Clark                                
   Name: David J. Clark    Title: Authorized Signatory

 

6



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Registration No.

  

Registration Date

Endologix, Inc.    USA    DURAPLY    5433696    3/27/18 Endologix, Inc.    USA
   INTELIX    5059968    10/11/16 Endologix, Inc.    USA    EVAS FORWARD   
5306786    10/10/17 Endologix, Inc.    USA    VELA    5296578    9/26/17
Endologix, Inc.    USA    ANGIOTIP    5205176    5/16/17 Endologix, Inc.    USA
   ACTIVESEAL    5396605    2/6/18 Endologix, Inc.    USA    INNOVATION THAT
EMPOWERS    4841631    10/27/15 Endologix, Inc.    USA    INNOVATION TAKING
SHAPE    4220343    10/9/12 Endologix, Inc.    USA    XPAND    4168563    7/3/12
Endologix, Inc.    USA    AFX    4214460    9/25/12 Endologix, Inc.    USA   
INTUITRAK DELIVERY SYSTEM    3649866    7/7/09 Endologix, Inc.    USA   
INTUITRAK    3649757    7/7/09 Endologix, Inc.    USA    NELLIX    3880178   
11/23/10 Endologix, Inc.    USA    SUREPASS    3593259    3/17/09 Endologix,
Inc.    USA    POWERLINK XL    3573999    2/10/09 Endologix, Inc.    USA   
POWERLINK    2456038    5/29/01 Endologix, Inc.    USA    ENDOLOGIX    2257799
   6/29/99 TriVascular, Inc.    USA    OVATION ALTO    5195890    5/2/17
TriVascular, Inc.    USA    CUSTOMSEAL    4732342    5/5/15 TriVascular, Inc.   
USA    OVATION PRIME    4452625    12/17/13 TriVascular, Inc.    USA    OVATION
PRIME ABDOMINAL STENT GRAFT SYSTEM    4449077    12/10/13 TriVascular, Inc.   
USA    TRIVASCULAR    4395789    9/3/13 TriVascular, Inc.    USA    OVATION   
4440468    11/26/13 TriVascular, Inc.    USA    TRIVASCULAR    2867015   
7/27/04